Citation Nr: 1526423	
Decision Date: 06/22/15    Archive Date: 06/30/15

DOCKET NO.  12-01 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a foot disability, to include pes planus (foot disability).

2.  Entitlement to service connection for a foot disability.

3.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for folliculitis/rash on the face, neck, groin, and feet (skin disorder).

4.  Entitlement to service connection for a skin disorder.

5.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for scars of the left neck and arm and chest wall (scars).

6.  Entitlement to service connection for a gastrointestinal disability, to include gastritis and gastroesophageal reflux disease (gastrointestinal disability).
7.  Entitlement to a compensable rating for service-connected hemorrhoids.


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The Veteran served on active duty from December 1963 to June 1967. 

This case initially came before the Board of Veterans' Appeals (Board) on appeal of a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

In November 2014, the Board reopened a claim for service connection for a gastrointestinal disability and remanded the issues on appeal to the RO to obtain additional VA treatment records and VA gastrointestinal and rectal examinations.  Additional VA treatment records and February 2015 VA examination reports were subsequently added to the record.

As additional treatment reports and VA gastrointestinal and rectal evaluations were obtained and added to the claims files, there has been substantial compliance with the September 2014  remand instructions with respect to the issues decided below.  Stegall v. West, 11 Vet. App. 268 (1998) (Holding that a remand by the Court or the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders).

The reopened issues of entitlement to service connection for a foot disability and for a skin disorder, as well as the issue of entitlement to service connection for a gastrointestinal disability, are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  The claim for entitlement to service connection for a foot disability was denied by rating decision in October 1967; the Veteran did not timely appeal, and no new and material evidence was submitted within the appeal period.

2.  Evidence received since the October 1967 rating decision is new, relates to an unestablished fact necessary to sustain the claim, and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a foot disability.

3.  The claim for entitlement to service connection for a skin disorder was denied by rating decision in October 1967; the Veteran did not timely appeal, and no new and material evidence was submitted within the appeal period.

4.  Evidence received since the October 1967 rating decision is new, relates to an unestablished fact necessary to sustain the claim, and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a skin disorder.

5.  A claim for entitlement to service connection for scars was denied by rating decision in October 1967; the Veteran did not timely appeal and no new and material evidence was submitted within the appeal period.  

6.  The evidence received since October 1967 does not relate to an unestablished fact necessary to substantiate the claim for service connection for scars.

7.  Throughout the pendency of the appeal, the evidence has not shown large or thrombotic, irreducible hemorrhoids, with excessive redundant tissue, evidencing frequent recurrences.




CONCLUSIONS OF LAW

1.  Evidence received since October 1967 final rating decision that denied the claim of entitlement to service connection for a foot disability is new and material; therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).

2.  Evidence received since October 1967 rating decision that denied the claim of entitlement to service connection for a skin disorder is new and material; therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  Evidence received since the October 1967 final rating decision that denied service connection for scars is not new and material; thus, the claim for service connection for scars is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).

4.  The criteria for the assignment of a compensable evaluation for service-connected hemorrhoids are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 7336 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014).  The regulations implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The notice and assistance provisions of VCAA should be provided to a claimant prior to any adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

With respect to a claim of whether new and material evidence has been presented to reopen the claim for service connection, in Kent. v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that VA must notify a Veteran of the evidence and information that is necessary to reopen the claim and VA must notify a Veteran of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit sought.  The Court also held that VA's obligation to provide a Veteran with notice of what constitutes new and material evidence to reopen a service connection claim may be affected by the evidence that was of record at the time that the prior claim was finally denied.

The question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied.  In order to satisfy the legislative intent underlying the VCAA notice requirement to provide claimants with a meaningful opportunity to participate in the adjudication of their claims, the VCAA requires, in the context of a claim to reopen, VA to examine the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.

The Veteran was provided all required notice in a letter mailed in June 2010.  

VA has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  VA evaluations of the Veteran's hemorrhoids were conducted in June 2010 and February 2015.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The June 2010 and February 2015 VA evaluations of the Veteran's service-connected hemorrhoids are adequate for rating purposes because they provide the current symptomatology of the disability.  Accordingly, the Board finds that VA's duty to assist in obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. 
§ 3.159(c)(4).

The Board concludes that all available evidence that is pertinent to the claims decided herein has been obtained and that there is sufficient medical evidence on file on which to make a decision on the claims.  The record does not suggest the existence of additional, pertinent evidence that has not been obtained.  The Veteran has been given ample opportunity to present evidence and argument in support of his claims.  The Board additionally finds that general due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103 (2014).

II. New and Material Evidence Claims

The Veteran seeks to reopen claims of entitlement to service connection for a foot disability, for scars, and for a skin disorder, which he contends were incurred as a result of his military service.  

In general, unappealed rating decisions are final.  See 38 U.S.C.A. § 7105.  A final decision cannot be reopened unless new and material evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, VA must reopen a finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim.  

"If new and material evidence is presented or secured with respect to a claim that has been disallowed, [VA] shall reopen the claim and review the former disposition of the claim."  See Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991); see also Knightly v. Brown, 6 Vet. App. 200 (1994).  

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unsubstantiated fact necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  
In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

When a claim to reopen is presented under section 5108, VA must first determine whether the evidence presented or secured since the last final disallowance of the claim is new and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  There must be new and material evidence as to any aspect of the Veteran's claim that was lacking at the time of the last final denial in order to reopen the claim.  See Evans v. Brown, 9 Vet. App. 273 (1996).  

The Court has held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Entitlement to service connection for a foot disability, scars, and a skin disorder were denied by rating decision in October 1967 because the evidence did not show that any of the disabilities was incurred in or aggravated by service.  There is evidence on file indicating that the Veteran was notified of the denial later in October 1967.  This decision was not timely appealed nor was any new and material evidence submitted within the appeal period.  

The evidence on file at the time of the October 1967 rating decision consisted of the Veteran's service treatment records and a September 1967 VA examination report.   

The Veteran's service treatment records reveal that pes planus and scars of the left neck and arm and of the left and middle chest were noted on his entrance medical examination in December 1963.  It was noted on separation examination in March 1967 that the Veteran had incurred lacerations of the left neck and arm and the chest in 1963 with no complications and no sequelae.  The diagnoses on VA examination in September 1967 included "skin infection and rash, diagnosis of record, not found on this examination"; and scars of the left neck, left arm, and right chest wall.  

Evidence received since October 1967 includes VA and private treatment and examination reports dated through June 2014 and statements from the Veteran.  

A.  Foot Disability and Skin Disorder

The Board has reviewed the evidence received into the record since the October 1967 rating decision and finds that new and material evidence has been submitted sufficient to reopen the claim for service connection for a foot disability, as there is evidence of a current diagnosis, identified VA treatment records dating from 2013 as early hallux rigidus.  These VA treatment records are new because they have not previously been received by VA, and they are material because they reflect a current foot diagnosis.  This evidence relates to the element of whether the Veteran has disability of the foot during the appeal period as a result of service.  As such, this evidence raises a reasonable possibility of substantiating the claim for service connection for a foot disability, as this evidence bears upon one element of a claim for service connection.

The Board has reviewed the evidence received into the record since the October 1967 rating decision and also finds that new and material evidence has been submitted sufficient to reopen the claim for service connection for a skin disorder.  This evidence includes a May 2012 VA treatment record shows that the Veteran received treatment for skin symptomatology and his statements that he continues to have a skin disorder, to include in the groin area, that began in service.  This evidence is new because it was not previously of record.  It is also material because it indicates whether the Veteran currently has a skin disability.  The newly received medical evidence and lay statements relate to the element of whether the Veteran has a skin disorder during the appeal period as a result of service.  As such, this evidence raises a reasonable possibility of substantiating the claim for service connection for a skin disorder, as this evidence bears upon one element of a claim for service connection.

B.  Scars

The Board has reviewed the evidence received into the record since the October 1967 denial and finds that new and material evidence has not been submitted sufficient to reopen the claims for service connection for scars.  

The evidence received since October 1967 does not contain any recorded complaints or clinical evidence of a problem with the preexisting scars noted at service entrance in December 1963.  In fact, the Veteran's statements since October 1967 do not relate to aggravation of the scars noted at service entrance, and instead are redundant of his previous assertions of service connection.  Although new medical evidence has been associated with the record since the October 1967 rating decision, this evidence is not material in that it does not reflect symptomatology, findings, or etiological opinions pertinent to the Veteran's preexisting scars.  Consequently, there is no evidence which relates to "unestablished facts necessary to substantiate the claim."  As no new evidence that links the preexisting scars to service has been presented, the Board finds that the claim for service connection for scars is not reopened.

III.  Increased Rating for Hemorrhoids

The Veteran contends that a compensable rating is warranted for his hemorrhoids because he has bleeding, pain, itching, and weight loss.

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  

The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  Separate diagnostic codes identify the various disabilities.  

In considering the severity of a disability it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

Nevertheless, where entitlement to compensation has already been established and an increase in the disability rating is at issue, as in this case, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

The Veteran was originally granted service connection for hemorrhoids by an October 1967 rating decision and assigned a 0 percent evaluation under Diagnostic Code 7336.  A claim for increase was received by VA in May 2010.  

Diagnostic Code 7336 provides for a noncompensable evaluation where external or internal hemorrhoids are mild or moderate.  A 10 percent rating is warranted for large or thrombotic, irreducible hemorrhoids, with excessive redundant tissue, evidencing frequent recurrences.  A maximum 20 percent rating is warranted for hemorrhoids with persistent bleeding and with secondary anemia, or with fissures.  38 C.F.R. § 4.114.  Diagnostic Code 7336.

The Veteran complained on VA rectal evaluation in June 2010 that he had flare-ups of his hemorrhoids one to two times a week that involved bleeding and pain on defecation.  Physical examination revealed one very small, non-inflamed hemorrhoidal tag, with no evidence of bleeding.  There was evidence of tender internal hemorrhoids.  The impression was hemorrhoids, moderately symptomatic.  The examiner noted that there were no physical findings to indicate anemia caused by significant rectal bleeding.  His hemorrhoids did not affect his activities of daily living or his occupational activities.

VA treatment records for August 2013 reveal complaints of bleeding hemorrhoids.

The Veteran complained on VA rectal evaluation in February 2015 that he had flare-ups four to five times a month, characterized by slight bleeding, discomfort, and swelling.  He had difficulty with constipation, for which he took stool softeners.  The condition did not affect his ability to work.  Physical examination revealed external hemorrhoidal tags.  The results of a January 2015 complete blood count were reported.  The Veteran's hemorrhoids were noted to be mild with no complications.  

To warrant a compensable evaluation for hemorrhoids, there would need to be evidence of large or thrombotic, irreducible hemorrhoids, with excessive redundant tissue, evidencing frequent recurrences.  However, in this case, the medical evidence shows mild or moderate hemorrhoids, which warrants a noncompensable rating under the rating schedule.  There is no clinical evidence of significant bleeding resulting in weight loss and anemia.  

The Board has considered whether the record raises the matter of an extraschedular rating under 38 C.F.R. § 3.321(b)(1).  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities may be made.  The governing norm in an exceptional case is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R § 3.321(b)(1).  In this case, the Rating Schedule is not inadequate.  The Rating Schedule provides for higher ratings for the Veteran's hemorrhoids, but findings supporting a compensable rating have not been documented.  In addition, it has not been shown that the service-connected disability has required frequent periods of hospitalization or has produced marked interference with the Veteran's employment.  Therefore, the Board finds that referral for consideration of the assignment of an extraschedular rating is not warranted.

The Board has considered whether a higher rating might be warranted for any period of time during the pendency of this appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, the weight of the credible evidence demonstrates that the Veteran has not been entitled a compensable rating for hemorrhoids at any time during the pendency of the appeal.  

The Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, as the Veteran is only service connection for one disability, Johnson is not applicable in this case.  

As the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Finally, the Board has considered whether an inferred claim for a total rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  The Veteran has not suggested that a TDIU is warranted in this case.  Moreover, there is no suggestion in the record that his service-connected disability renders him unemployable.  Therefore, the Board finds that the issue of entitlement to a TDIU based on the disability at issue has not been raised in this case.


ORDER

New and material evidence having been received, the Veteran's claim for entitlement to service connection for a foot disability is reopened; and to that extent only, the appeal is granted.

New and material evidence having been received, the Veteran's claim for entitlement to service connection for a skin disorder is reopened; and to that extent only, the appeal is granted.

As new and material evidence has not been received, the previously denied claim of service connection for scars is not reopened.

A compensable evaluation for hemorrhoids is denied.


REMAND

New and material evidence has been received to reopen the claims of entitlement to service connection for a foot disability and for a skin disorder.  The Board finds, however, that adjudication of the reopened claims on a de novo basis is inappropriate at this juncture.  Pes planus was noted on entrance examination in December 1963 and early hallux rigidus was diagnosed since September 2013.  However, there is no nexus opinion on file on whether the Veteran has a foot disability, to include pes planus, that was incurred in or aggravated by service.  Although the Veteran contended in statements dated in September 2013 and March 2015 that he continues to have a skin disorder, including in the groin area, that began in service, there is no nexus opinion on file on whether the Veteran has a skin disorder due to service.  Thus, VA examinations are needed to determine the nature and etiology of the claimed foot and skin disabilities.

With respect to the claim for entitlement to service connection for a gastrointestinal disability, no gastrointestinal disability was noted on entrance evaluation in December 1963.  However, there is evidence that the Veteran had gastrointestinal problems prior to service and had gastrointestinal disability in service.  Consequently, there is evidence of possible worsening in service.  

When addressing the issue of service connection for a preexisting disability, the correct legal standard to apply is whether there is clear and unmistakable evidence that the preexisting disability did not undergo a worsening in service to a permanent degree beyond that which would be due to the natural progression of the disability.  

Therefore, the February 2015 VA opinion which concluded that it was "less likely as not" that the Veteran's preexisting gastrointestinal disability was permanently aggravated by service, is an incorrect standard of proof and the case must be remanded to obtain a new opinion.

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO must take appropriate action to obtain all outstanding VA and private medical records pertinent to the claims.

2.  Thereafter, the AMC/RO will schedule the Veteran for an examination by an appropriate medical professional to address the nature and etiology of any current foot disability, to include pes planus.  The record must be made available to the examiner in conjunction with the examination.  

Based on the results of the examination and the review of the evidence of record, the examiner is asked to identify all foot disabilities present during the period of the claim.

With respect to each such disability, the physician will provide an opinion as to whether there is clear and unmistakable evidence that any diagnosed disorder preexisted the Veteran's period of active duty service.  If a foot disorder is found to have preexisted military service, the examiner must state the specific evidence upon which the finding was made.  The examiner must then provide an opinion as to whether the Veteran's military service did not aggravate the preexisting foot disorder beyond the normal progression of the disease, and if so, the examiner must state the specific evidence upon which the finding is based.  The physician's opinion must include a discussion of the finding of pes planus on entrance examination in December 1963.

If the examiner finds that the Veteran did not have a foot disability that preexisted military service, the examiner must provide an opinion as to whether any foot disability diagnosed during the period of the claim is related to his period of military service.

A complete rationale must be provided for any opinion offered.

3.  The AMC/RO will also schedule the Veteran for an examination by an appropriate medical professional to address the nature and etiology of any current skin disorder.  The record must be made available to the examiner in conjunction with the examination.  All necessary tests and studies must be performed and reported in full.  

Based on the results of the examination and a review of the evidence of record, the examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any skin disorder present during the period of the claim began in service, was caused by service, or is otherwise related to service.

A complete rationale must be provided for any opinion offered.

4.  The AMC/RO must arrange for review of the Veteran's electronic claims files by the VA physician who examined the Veteran for gastrointestinal disability in February 2015 for a new opinion.  If the physician who provided the February 2015 opinion is not available, the AMC/RO will obtain an opinion from another physician with sufficient expertise.  Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinions.  

All pertinent evidence of record, including a copy of this remand, must be made available to and reviewed by the physician and he/she must indicate that these records were reviewed in the examination report.   

Following review of the record, the physician will identify all gastrointestinal disorders present during the period of the claim and provide an opinion as to whether there is clear and unmistakable evidence that any diagnosed disorder preexisted the Veteran's period of active duty service.  If a gastrointestinal disorder is found to have preexisted military service, the examiner must state the specific evidence upon which the finding was made. The examiner must then provide an opinion as to whether the Veteran's military service did not aggravate the preexisting gastrointestinal disorder beyond the normal progression of the disease, and if so, the examiner must state the specific evidence upon which the finding is based.

If the examiner finds that the Veteran did not have a gastrointestinal disorder that preexisted military service, the examiner must provide an opinion as to whether any gastrointestinal disorder diagnosed during the period of the claim is related to his period of military service.

The physician must provide a complete rationale for any opinion provided.  

4.  After the above, the AMC/RO will readjudicate the claims of entitlement to service connection for a foot disability, for a skin disorder, and for a gastrointestinal disability, based on all of the evidence of record.  If any of the benefits sought on appeal remains denied, the Veteran will be issued an appropriate SSOC and afforded the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
DELYVONNE M. WHITEHEAD
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


